Opinion by
Judge Pryor ;
After a careful examination of this record we have been unable to find any evidence of a dedication, by the original or present owners of the property taxed, of the improved alley to the city of Louisville. The fact that the boundary of each lot called- for the alley is no evidence of a dedication; nor is the fact that the holding under Nicholas’ claim to the alley sufficient to invest the public or the city with the right of way over the improvement. The alley is not a street, but must be regarded as a private passway held in common by the original owners or their vendees for the common use and convenience of the lots bounding upon it. The alley is what is termed a blind alley. It does not run from street to street, but is a passway recognized and established for the use of the property bordering upon and formerly owned by Nicholas and Thurston. If a street is laid off and lots are sold bordering upon it, the purchaser takes the lot with the right to the use of the street, and this location of the street with the sale of the lots bordering upon it is a ded*622ication of the street to the use of the public as well' as to those whose lots border directly upon it.

Barr, Goodloe & Humphrey, for appellants.


S. B. Richardson, for appellee.

There is no analogy between the opening of a recognized street in a city, and that of an alley that is merely intended to enable the ownr ers of common property to pass to and from it. The alley was laid off by the commissioners, and at the instance, no doubt, of the owners for the use of the property divided, but not for the use of the entire public, not a dedication that would take from the owners the right to use it as they pleased, or even.close it, if they deemed it necessary. Both the commissioner and the chancellor in the original division recognized the alley as the common property of those interested in the partition, and therefore it is expressly stated that it is for the use of the property divided. It is public to that extent and no further. The original owners and their vendees with their lots bordering on this alley are alone interested in keeping it open, or in improving it. The city has no power over it, except such as is necessary for the exercise of its police regulation, and judgment is reversed with directions to dismiss the petition as against these appellants.